Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 1 of 15 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1180
Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


TOUSSAINT WORTHAM, on behalf of himself                      Case No.:
and all others similarly situated,

                                           Plaintiff,        CLASS AND COLLECTIVE
                                                             ACTION COMPLAINT
                            -against-

TOTAL TRANSPORTATION CORP., BROOKLYN                         JURY TRIAL DEMANDED
TRANSPORTATION CORP., BELLA BUS CORP.,
QUALITY TRANSPORTATION CORP., L & M BUS
CORP., MAGGIES PARATRANSIT CORP., GVC II
INC., MAT BUS CORP., 21ST AVE BUS CORP.,
AGOSTINO VONA, and JOHN CRONIN,

                                           Defendants.


                                        COMPLAINT

       Plaintiff TOUSSAINT WORTHAM (“Plaintiff”), on behalf of himself and all others

similarly situated, by and through his undersigned attorneys, as and for his Complaint against

Defendants TOTAL TRANSPORTATION CORP (“TTC”), BROOKLYN TRANSPORTATION

CORP. (“BTC”), BELLA BUS CORP. (“BBC”), QUALITY TRANSPORTATION CORP.

(“QTC”), L & M BUS CORP. (“L&M”), MAGGIES PARATRANSIT CORP. (“MPC”), GVC II

INC. (“GVC”), MAT BUS CORP. (“MAT”), 21ST AVE BUS CORP. (“21A”), AGOSTINO

VONA (“Vona”), and JOHN CRONIN (“Cronin”) (TTC, BTC, BBC, QTC, L&M, MPC, GVC,

MAT, and 21A collectively referred to herein as “Corporate Defendants”; Vona and Cronin
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 2 of 15 PageID #: 2




collectively referred to herein as “Individual Defendants”; Corporate Defendants and Individual

Defendants collectively referred to herein as “Defendants”), states on information and belief as

follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action on behalf of himself and all others similarly situated to

recover unpaid regular, overtime, and spread-of-hours wages, statutory penalties, liquidated

damages, interest, and reasonable attorney’s fees and costs under the Fair Labor Standards Act of

1938, as amended (29 U.S.C. § 201 et seq.) and the wage orders promulgated thereunder by the

U.S. Department of Labor and codified at 29 C.F.R. § 500 et seq. (“FLSA”), and Articles 6 and 19

of the New York Labor Law and the wage orders promulgated thereunder by the New York State

Department of Labor and codified at 12 N.Y.C.R.R. §§ 135-146 (“NYLL”).

       2.      Defendants own and operate a bussing conglomerate. Plaintiff and others similarly

situated worked for Defendants as bus drivers and other laborers. Plaintiff and others similarly

situated regularly worked in excess of 40 hours per week for Defendant, but were not compensated

properly for all of the hours they worked, or for their overtime hours.

                          PARTIES, JURISDICTION, AND VENUE

       3.      At all times relevant herein, Plaintiff was and is a resident of the State of New York,

Kings County. Plaintiff’s consent to sue is submitted herewith as Exhibit 1.

       4.      At all times relevant herein, Defendant TTC was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at 3167 Atlantic Avenue, Brooklyn, New York (“Atlantic

Avenue Garage”).

       5.      At all times relevant herein, Defendant TTC was and is a domestic business
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 3 of 15 PageID #: 3




corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       6.      At all times relevant herein, Defendant BBC was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       7.      At all times relevant herein, Defendant QTC was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       8.      At all times relevant herein, Defendant L&M was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       9.      At all times relevant herein, Defendant MPC was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       10.     At all times relevant herein, Defendant GVC was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       11.     At all times relevant herein, Defendant MAT was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.

       12.     At all times relevant herein, Defendant 21A was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York, and

having its principal place of business at the Atlantic Avenue Garage.
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 4 of 15 PageID #: 4




          13.    All of the Corporate Defendants’ locations within the State of New York, including

specifically but without limitation the New York locations listed on their website 1 (submitted

herewith as Exhibit 2), are operated as a single enterprise. All such locations are engaged in

related activities, share common ownership and/or management, and have a common business

purpose. The Corporate Defendants’ employees operate interchangeably out of the Corporate

Defendants’ New York locations and use vehicles and equipment without regard to the nominal

ownership of the Corporate Defendants. The Corporate Defendants provide the same terms of

employment to employees at all locations pursuant to their collective bargaining agreement with

the International Union of Journeymen and Allied Trades.

          14.    The Corporate Defendants engage in an enterprise whose annual volume of sales

made or business done is not less than $500,000, the activities of which affect interstate commerce

in that the employees of the Corporate Defendants handle goods and materials produced outside

of New York (including vehicles, tools, cleaning supplies, and other items) that have moved in

interstate commerce, and the Corporate Defendants are thus employers subject to the jurisdiction

of the FLSA.

          15.    At all times relevant herein, Defendant Vona was and is a citizen and resident of

the State of New York, Nassau County.

          16.    Vona is identified as the chief executive officer of TTC, BTC, QTC, L&M, MPC,

MAT, and 21A in their filings with the New York Department of State. Vona was or is also an

owner, shareholder, officer, director, manager, and/or supervisor of one or both of BBC and GVC.

          17.    At all times relevant herein, Defendant Cronin was and is a citizen and resident of

the State of New York, Nassau County.



1
    https://totalbusco.com (last accessed February 13, 2020).
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 5 of 15 PageID #: 5




       18.     Cronin is identified as the chief executive officer of BBC in its filings with the New

York Department of State. Cronin was or is also an owner, shareholder, officer, director, manager,

and/or supervisor of one or more of the other Corporate Defendants.

       19.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, in that this action arises under the FLSA. This Court has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, because those claims are related to

Plaintiff’s federal claims and form part of the same case or controversy.

       20.     This Court has personal jurisdiction over the Corporate Defendants in that they are

incorporated in the state of New York and have their principal places of business therein.

       21.     This Court has personal jurisdiction over the Individual Defendants in that they are

citizens and residents of the State of New York.

       22.     This Court is a proper venue for this action pursuant to 28 U.S.C. § 1391(b),

because one or more Defendants reside in this district and the events giving rise to Plaintiff’s

claims occurred herein.

                                         JURY DEMAND

       23.     Plaintiff demands a trial by jury of all issues so triable in this action.

                                    STATEMENT OF FACTS

       Wage And Hour Allegations

       24.     Defendants own and operate an enterprise that provides bussing services to public

entities and private individuals in the New York City area and elsewhere.

       25.     Since in or around March 2019, Plaintiff has worked for Defendants as a bus driver.

Neither Plaintiff nor any of the other drivers employed by Defendants are required to travel outside

of the State of New York on more than a de minimis basis. Thus Plaintiff and others similarly
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 6 of 15 PageID #: 6




situated are not exempt from the overtime regulations of the FLSA and NYLL pursuant to FLSA

§ 213(b)(1) and 12 N.Y.C.R.R. § 142-2.2.

        26.     Plaintiff typically works 5 night shifts per week, Sunday through Thursday, as well

as 2-3 day shifts per week on varying days. Plaintiff’s night shifts are scheduled to run for 7 hours,

from 9 P.M. until 2 A.M., but he is occasionally required to work 8 hours or longer. Plaintiff’s

day shifts are typically 8 to 9 hours long. All told, Plaintiff works an average of approximately 51

to 67 hours or more per week.

        27.     Plaintiff is paid a set amount no matter how many hours he works during a week.

For his night shifts, Plaintiff is paid at a rate of $17.75 per hour for 7 hours, for a total of $124.25

per shift and $621.25 per week, no matter how many hours he actually works. For his day shifts,

Plaintiff is paid at the same rate ($17.75 per hour) for 5 hours, for a total of $88.75 per shift and

$177.50 to $266.25 per week.

        28.     Plaintiff is paid for his day shifts and night shifts by separate checks, with his hours

clocked separately. All of his hours worked, including hours in excess of 40 per week, are paid at

the rate of $17.75 per hour.

        29.     As a result of Defendant’s pay policies, Plaintiff and others similarly situated are

routinely not paid for a significant amount of worked time per week, including overtime hours.

Throughout his employment with Defendants, Plaintiff has routinely worked 6-17 or more hours

per week for which he has not been paid, either at his regular hourly rate or at the overtime

premium rate for hours worked in excess of 40 per week.

        30.     These unpaid hours additionally serve to reduce the average hourly wage of

Plaintiff and others similarly situated to below the applicable NYLL minimum wage.

        31.     Furthermore, on days where Plaintiff works over 10 hours per day, he does not
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 7 of 15 PageID #: 7




receive spread-of-hours compensation as required under the NYLL.

       32.     Defendants also failed to properly record the unpaid time Plaintiff and others

similarly situated worked, and thereby failed to make and keep accurate payroll records and

provided Plaintiff and others similarly situated with fraudulent wage statements in violation of the

FLSA and NYLL.

       33.      Defendants were or should have been aware of their statutory requirements as

employers, including specifically but without limitation the requirements under the FLSA and

NYLL to pay Plaintiff and others similarly situated for all of the time they worked (and to pay

hours over 40 per week at the premium overtime rate), to pay spread-of-hours compensation when

Plaintiff and others similarly situated worked in excess of 10 hours per day, and to make and

preserve proper payroll records.

       34.     However, Defendants knowingly failed to pay Plaintiff and others similarly situated

all of the regular and overtime wages to which they were entitled, and to make and preserve proper

payroll records.

       35.     As such, the various violations of the FLSA and NYLL alleged herein were

committed knowingly, willfully, and intentionally by Defendants.

       36.     Furthermore, these violations are ongoing, as Defendants continue to engage in the

wrongful conduct described herein.

       Defendants are Joint Employers

       37.     At all times relevant herein, the Corporate Defendants were and are parents,

subsidiaries, or otherwise affiliated with each other.

       38.     The Corporate Defendants are a unified operation and joint enterprise in which all

of the activities of the Corporate Defendants and other entities are related to each other.
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 8 of 15 PageID #: 8




        39.     The Corporate Defendants are all operated as a single business unit or economic

entity. As a matter of economic reality there is no differentiation between the individual Corporate

Defendants and the enterprise as a whole.

        40.     The Corporate Defendants share common ownership, management, and control.

        41.     The Corporate Defendants are all operated out of the same location, namely the

Atlantic Avenue Garage, and share the same phone number.

        42.     The Corporate Defendants share employees, administrative personnel, equipment,

assets, liabilities, profits, and expenses.

        43.     The Corporate Defendants implemented the same or similar timekeeping and

payroll policies complained of herein throughout the common enterprise.

        44.     At all times relevant herein, the Corporate Defendants were and are controlled by

the Individual Defendants.

        45.     In their capacities as owners, shareholders, members, officers, directors, managers,

and/or supervisors of the Corporate Defendants, the Individual Defendants have at all times

relevant herein exercised operational control over the Corporate Defendants and the terms and

conditions of the employment of Plaintiff and all others similarly situated.

        46.     Specifically, with respect to Plaintiff and other employees, the Individual

Defendants had the power and authority to (i) hire and fire employees, (ii) set their work schedules,

(iii) determine their rates and methods of pay, (iv) maintain employment records, and (v) otherwise

affect the quality, terms, and conditions of their employment.

        47.     At all times relevant herein, the Individual Defendants exercised functional control

over the business and financial operations of the Corporate Defendants, and had authority over all

employee-related decisions, including specifically but without limitation payroll, personnel, and
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 9 of 15 PageID #: 9




wage and hour policies concerning Plaintiff and all others similarly situated.

       48.     At all times relevant herein, the Individual Defendants had the power to direct,

restrict, regulate, govern, and/or administer the activities of the Corporate Defendants.

       49.     At all relevant times the Individual Defendants and the Corporate Defendants were

joint employers of Plaintiff and others similarly situated as a matter of economic reality, and as a

result, all of the Defendants are jointly and severally liable for all claims made herein.

       FLSA Collective Action Allegations

       50.     Plaintiff brings this action as a collective action pursuant to Section 216(b) of the

FLSA on behalf of himself and all other drivers, dispatchers, and other non-exempt laborers

employed by Defendants on or after the date that is six years before the filing of the initial

Complaint in this case (“FLSA Collective Plaintiffs”).

       51.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendant’s decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper regular and overtime wages. The FLSA claims of Plaintiff as stated herein are

essentially the same as those of the other FLSA Collective Plaintiffs.

       52.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 216(b) of the FLSA. The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 10 of 15 PageID #: 10




        Class Action Allegations

        53.     Plaintiff brings claims for relief under the NYLL pursuant to Rule 23 of the Federal

 Rules of Civil Procedure on behalf of himself and all other drivers, dispatchers, and other non-

 exempt laborers employed by Defendants on or after the date that is six years before the filing of

 the initial Complaint in this case (“Class Period”).

        54.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

 members of the Class are readily ascertainable. The number and identity of the members of the

 Class are determinable from Defendants’ records. The hours assigned and worked, the positions

 held, and rates of pay for each Class member are also determinable from Defendants’ records. For

 purposes of notice and other purposes related to this action, their names and addresses are readily

 available from Defendants. Notice can be provided by means permissible under Rule 23.

        55.     The proposed Class is so numerous that a joinder of all members is impracticable,

 and the disposition of their claims as a class will benefit the parties and the Court. Although the

 precise number of such persons is unknown, as the facts on which the calculation of that number

 would be based are presently within the sole control of Defendants, there is no doubt that there are

 more than forty (40) members of the Class.

        56.     Plaintiff’s NYLL claims are typical of those claims, which could be alleged by any

 member of the Class, and the relief sought is typical of the relief, which would be sought by each

 member of the Class in separate actions. All the Class members were subject to the same corporate

 practices of Defendants (i) failing to pay spread-of-hours wages for work days in which Class

 members worked greater than 10 hours; (ii) failing to pay proper wages for all hours worked; and

 (iii) failing to provide proper wage notices and statements that were in compliance with the

 requirements under the NYLL. Defendants’ corporate-wide policies and practices affected all
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 11 of 15 PageID #: 11




 Class members similarly, and Defendants benefited from the same type of unfair and/or wrongful

 acts as to each Class member. Plaintiff sustained similar losses, injuries, and damages as other

 Class members, wth such injuries and damages arising from the same unlawful policies, practices,

 and procedures.

        57.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

 interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

 competent in both class action litigation and employment litigation and have previously

 represented plaintiffs in wage and hour cases.

        58.     A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy – particularly in the context of the wage and hour litigation where

 individual class members lack the financial resources to vigorously prosecute a lawsuit against

 corporate defendants. Class action treatment will permit a large number of similarly situated

 persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

 unnecessary duplication of efforts and expense that numerous individual actions engender.

 Because losses, injuries, and damages suffered by each of the individual Class members are small

 in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

 would make it extremely difficult or impossible for the individual Class members to redress the

 wrongs done to them. On the other hand, important public interests will be served by addressing

 the matter as a class action. The adjudication of individual litigation claims would result in a great

 expenditure of Court and public resources, while treating the claims as a class action would result

 in a significant saving of these costs. The prosecution of separate actions by individual members

 of the Class would create a risk of inconsistent and/or varying adjudications with respect to the

 individual members of the Class, establishing incompatible standards of conduct for Defendants
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 12 of 15 PageID #: 12




 and resulting in the impairment of Class members’ rights and the disposition of their interests

 through actions to which they were not parties. The issues in this action can be decided by means

 of common, class-wide proof. In addition, if appropriate, the Court can, and is empowered to,

 fashion methods to efficiently manage this action as a class action.

        59.      When wage and hour violations arise, current and former employees are often afraid

 to assert their rights. Current employees fear direct or indirect retaliation by their employers, while

 former employees are fearful of damage to their current or future employment.           Class actions

 provide class members who are not named in the complaint a degree of anonymity, which allows

 for the vindication of their rights while eliminating or reducing these risks.

        60.      There are questions of law and fact common to the Class which predominate over

 any questions affecting only individual class members, including:

              a. Whether Defendants employed Plaintiff and other Class members within the

                 meaning of the NYLL;

              b. What are and were Defendants’ policies and procedures regarding the types of work

                 and labor for which Defendants did not pay the Class members properly;

              c. At what common rate, or rates subject to common methods of calculation, were and

                 are Defendants required to pay the Class members for their work;

              d. Whether Defendants properly notified Plaintiff and other Class members of their

                 hourly rate and overtime rate;

              e. Whether Defendants provided proper wage statements and wage and hour notices

                 to Plaintiff and other Class members per requirements of the NYLL;

              f. Whether Defendants properly paid Plaintiff and other Class members spread-of-

                 hours compensation per the requirements of the NYLL; and
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 13 of 15 PageID #: 13




              g. Whether Defendant properly compensated Plaintiff and other Class members for

                 all hours worked under the NYLL.

                                    FIRST CAUSE OF ACTION
                                      (FLSA Collective Action)

        61.      Plaintiff repeats each and every previous allegation as if fully set forth herein.

        62.      At all relevant times Plaintiff and the other FLSA Collective Plaintiffs were

 employees of the Corporate Defendants within the meaning of the FLSA, and were persons

 covered by and intended to benefit from the provisions of the FLSA.

        63.      At all relevant times the Corporate Defendants as a joint enterprise were an

 employer within the meaning of the FLSA.

        64.      At all relevant times the Corporate Defendants and the Individual Defendants were

 joint employers of Plaintiff and the other FLSA Collective Plaintiffs.

        65.      As alleged herein, Plaintiff and the other FLSA Collective Plaintiffs regularly

 worked regular and overtime hours for Defendants for which they were not paid, in violation of

 the FLSA.

        66.      Defendants knew of and/or showed a willful disregard for the provisions of the

 FLSA as evidenced by their failure to compensate Plaintiff and the other FLSA Collective

 Plaintiffs for all of the hours they worked, including overtime hours, when Defendants knew or

 should have known such was due.

        67.      As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiff and the other FLSA Collective Plaintiffs suffered damages in the form of unpaid regular

 and overtime wages. Plaintiff and the other FLSA Collective Plaintiffs seek judgment in an

 amount to be determined at trial for these damages as well as an award of liquidated damages,

 interest, attorney’s fees, and costs, as provided for under the FLSA.
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 14 of 15 PageID #: 14




                                 SECOND CAUSE OF ACTION
                                    (NYLL Class Action)

        68.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

        69.     At all relevant times Plaintiff and the other Class members were employees of the

 Corporate Defendants within the meaning of the NYLL, and were persons covered by and intended

 to benefit from the provisions of the NYLL.

        70.     At all relevant times the Corporate Defendants as a joint enterprise were an

 employer within the meaning of the NYLL.

        71.     At all relevant times the Corporate Defendants and the Individual Defendants were

 joint employers of Plaintiff and the other Class members.

        72.     As alleged herein, Plaintiff and the other Class members regularly worked in excess

 of 10 hours per day and 40 hours per week, but were not paid all of the wages to which they were

 entitled under the NYLL, including regular, overtime, and spread-of-hours wages.

        73.     Defendants also failed to provide Plaintiff and the other Class members with

 accurate wage statements and wage notices, as required under the NYLL.

        74.     Defendants knew of and/or showed a willful disregard for the provisions of the

 NYLL as evidenced by their failure to compensate Plaintiff and the other Class members for all of

 the hours they worked, including overtime hours, when Defendants knew or should have known

 such was due, and their failure to provide Plaintiff and the other Class members with accurate

 wage statements.

        75.     As a direct and proximate result of Defendants’ willful disregard of the NYLL,

 Plaintiff and the other Class members suffered damages in the form of unpaid regular, minimum-

 wage, overtime, and spread-of-hours wages. Plaintiff and the other Class members seek judgment

 in an amount to be determined at trial for these damages as well as an award of statutory penalties,
Case 1:21-cv-00085-LDH-VMS Document 1 Filed 01/06/21 Page 15 of 15 PageID #: 15




 liquidated damages, interest, attorney’s fees, and costs, as provided for under the NYLL.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein and

 thereafter grant the following relief:

        a. Designation of Plaintiff as representative of the FLSA Collective Plaintiffs;

        b. Designation of this action as a class action pursuant to Rule 23;

        c. Designation of Plaintiff as representative of the Class;

        d. Compensatory damages in an amount to be determined at trial, including unpaid

            regular, minimum-wage, spread-of-hours, and overtime wages;

        e. Statutory penalties and liquidated damages pursuant to the FLSA and NYLL;

        f. Pre- and post-judgment interest; and

        g. Plaintiff’s costs and reasonable attorney’s fees;

 Together with such other and further relief as the Court deems just and proper.



 Dated: January 6, 2021
        New York, New York
                                                LEE LITIGATION GROUP, PLLC

                                          By:        /s/ C.K. Lee         .
                                                C.K. Lee (CL 4086)
                                                Anne Seelig (AS 3976)
                                                148 West 24th Street, 8th Floor
                                                New York, NY 10011
                                                (212) 465-1180
                                                Attorneys for Plaintiff
